DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 08 June 2021. Claims 1-2 and 4-14 are pending. 
Response to Remarks
The amendments and arguments received on 08 June 2021 have been considered. 
The argument that US 2013/0311075 A1 (Tran) does not anticipate every limitation recited by amended independent claims 1 and 10 is persuasive, and therefore the rejection of claims 1-2 and 4-10 under 35 U.S.C. 102 is withdrawn. However, in view of additional prior art, a new rejection is made below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-14 rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0311075 A1 (Tran et al., hereinafter "Tran") in view of US 10,455,882 B2 (hereinafter "Strickland"). 

As to claim 1, Tran discloses a method for operating a motor vehicle, the motor vehicle being a motorcycle (Fig 2), the method comprising: 
	carrying out a driving maneuver, which includes a lane change and/or a passing maneuver, in an at least partially automated manner (para [0019] - "The safety system 12 can provide the operator of the motorcycle 10 assistance by providing blind spot detection, forward collision alert, rear collision alert, cross-traffic alert, merging-traffic alert, lane departure warning, traffic sign recognition and other operator assistance features", para [0020] - "The electronic control unit 15 may be connected to at least one additional system on the motorcycle 10, such as the brakes 22 to instruct the motorcycle 10 to alter is operating parameters"); and 
	adjusting acceleration dynamics of the motor vehicle, as a function of a relative speed of at least one other motor vehicle, as the driving maneuver is carried out (para [0017] - "The safety system 12 can be used in conjunction with braking systems to apply the brakes 22 or pre-charge the brakes 22 for the motorcycle 10 to avoid crash scenarios", para [0021] - "The sensors 14, e.g. the radar unit can constantly calculate whether a vehicle that is driving behind the motorcycle 10 has enough time to slow down so as to not hit the motorcycle 10"). 
	Strickland teaches the limitations not expressly disclosed by Tran, namely: 
	wherein the adjusting adapts a speed of the motor vehicle carrying out the driving maneuver to a speed of the at least one other motor vehicle, including determining a difference between the speed of the motor vehicle carrying out the driving maneuver and the speed of the at least one other motor vehicle, and at least one: raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference, or lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 1C, col 5 ln 51-59 - "'Vehicle control system' and/or 'vehicle system,' as used herein can include [...] an auto cruise control system", col 6 ln 50-53 - "an image capture device 158, which can include the same and/or similar components and functions of the image capture device 110, can be mounted to a rear portion of the motorcycle 102", col 11 ln 2-5 - "the vehicle systems and sensors 156 can include RADAR and/or LIDAR sensors that measure distance (e.g., lateral, longitudinal) and speed of objects surrounding the motorcycle 102", col 17 ln 14-19 - "the processor 134 can receive a distance and/or a time headway between the motorcycle 102 and the target vehicle 131a and/or time to collision data from the vehicle systems and sensors 156. This additional information can be used to determine if a collision is likely", col 17 ln 57-66 - "The motorcycle 102, including one or more of the vehicle systems and sensors 156 can be controlled in response to determining a collision is likely. For example, semi-autonomous and/or autonomous control of the motorcycle 102 can be implemented by controlling the motion and/or path of the motorcycle 102. Thus, specific motion commands for motor, steering, and other vehicle systems and sensors 156 can be implemented. In some embodiments, the processor 134 and/or the processor 150 can directly control the motorcycle 102").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Tran and Strickland, because each reference relates to motorcycle collision warning and mitigation systems. Moreover, the combination would yield predictable results according to the teachings of Strickland, by automatically controlling the movement of the motorcycle to prevent a probable collision. 

As to claim 2, the combination of Tran and Strickland teaches the method as recited in claim 1. 
	Tran further discloses wherein the at least one other motor vehicle include a preceding motor vehicle and/or another motor vehicle approaching from behind (Fig 2, para [0017] - "rear collision alert").

As to claim 4, the combination of Tran and Strickland teaches the method as recited in claim 1. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using a sensor system of the motor vehicle carrying out the driving maneuver, which includes at least one sensor aimed forward and/or rearward and/or to a side of the motor vehicle carrying out the driving maneuver (Fig 2, para [0015] - "The safety system 12 as includes sensors 14 such as intelligent camera, radar, and/or lidar sensors").

As to claim 5, the combination of Tran and Strickland teaches the method as recited in claim 4. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one radar sensor and/or one ultrasonic sensor (para [0015]).

As to claim 6, the combination of Tran and Strickland teaches the method as recited claim 1. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one sensor of an adaptive cruise control of the motor vehicle carrying out the driving maneuver (para [0017] - "provide driver assistance features such as [...] forward collision alert", para [0032] - "adjusting an operating parameter of the motorcycle 10").

As to claim 7, the combination of Tran and Strickland teaches the method as recited in claim 1. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one sensor of a lane change assistance system of the motor vehicle carrying out the driving maneuver (para [0015], para [0017] - "provide driver assistance features such as blind spot detection, [... merging-traffic alert").

As to claim 8, the combination of Tran and Strickland teaches the method as recited in claim 1. 
	Tran further discloses wherein at least two sensors spaced apart from one another and each aimed to a side are used to ascertain the relative speed of the at least one other motor vehicle, with the aid of which a motor vehicle passing in a neighboring lane is chronologically successively detected and the relative speed of the motor vehicle is ascertained via the time difference between the detections (Fig 2, para [0020] - "if the operator of the motorcycle 10 should be warned on [...] a change in traffic speed", para [0021] - "The sensors 14, e.g. the radar unit can constantly calculate whether a vehicle that is driving behind the motorcycle 10 has enough time to slow down so as to not hit the motorcycle 10").

As to claim 9, the combination of Tran and Strickland teaches the method as recited in claim 5. 
	Tran further discloses wherein a probability of a collision is calculated on the basis of data detected with the aid of the sensor system and a warning device, which is physically perceptible by the driver, is activated when a collision is predicted and/or the driving maneuver is discontinued (para [0026] - "The electronic control unit 15 is configured to receive a signal from the at least one sensor 14 with the at least one feature 30. The ECU 15 determines with an electronic control unit for the safety system a probability that a safety incident may occur based upon the at least one feature and compares the probability to at least a first threshold 26. The electronic control unit 15 is configured to send at least one indicator signal 20 when the at least one feature is within the first threshold 26 for safety awareness. For example, if the system 12 detects an object 30 in a blind spot area 28 for the operator of the motorcycle 10 an indicator signal 20 can be displayed on a mirror on the corresponding side of the motorcycle 10").

As to claim 10, Tran discloses a non-transitory machine-readable storage device on which is stored a computer program containing machine-readable instructions for operating a motor vehicle, the motor vehicle being a motorcycle (Fig 2, para [0020] - "electronic control unit (ECU) 15"), the computer program, when executed by a computer, causing the computer to perform: 
	carrying out a driving maneuver, which includes a lane change and/or a passing maneuver, in an at least partially automated manner (para [0019], para [0020]); and 
	adjusting acceleration dynamics of the motor vehicle, as a function of a relative speed of at least one other motor vehicle, as the driving maneuver is carried out (para [0017], para [0021]). 
	Strickland teaches the limitations not expressly disclosed by Tran, namely: 
	wherein the adjusting adapts a speed of the motor vehicle carrying out the driving maneuver to a speed of the at least one other motor vehicle, including determining a difference between the speed of the motor vehicle carrying out the driving maneuver and the speed of the at least one other motor vehicle, and at least one: raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference, or lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 1C, col 6 ln 50-53, col 11 ln 2-5, col 17 ln 14-19, col 17 ln 57-66).
	See claim 1 for a statement of an obviousness rationale. 

As to claim 11, the combination of Tran and Strickland teaches the method as recited in claim 1. See claim 1 for a statement of an obviousness rationale. 
	Strickland further teaches wherein wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 1C, col 5 ln 51-59, col 17 ln 14-19, col 17 ln 57-66).

As to claim 12, the combination of Tran and Strickland teaches the method as recited in claim 1. See claim 1 for a statement of an obviousness rationale. 
	Strickland further teaches wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 1C, col 5 ln 51-59, col 17 ln 14-19, col 17 ln 57-66).

As to claim 13, the combination of Tran and Strickland teaches the non-transitory machine-readable storage device as recited in claim 10. See claim 1 for a statement of an obviousness rationale. 
	Strickland further teaches wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 1C, col 5 ln 51-59, col 17 ln 14-19, col 17 ln 57-66).

As to claim 14, the combination of Tran and Strickland teaches the non-transitory machine-readable storage device as recited in claim 10. See claim 1 for a statement of an obviousness rationale. 
	Strickland further teaches wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 1C, col 5 ln 51-59, col 17 ln 14-19, col 17 ln 57-66).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669